DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the claim recited “a turfgrass analyzing system comprising: a storage device for storage of digital images; and a processor for analyzing digital images, the processor in communication with the storage device, wherein the processor is constructed and arranged to analyze a defined set of parameters in a digital image, and wherein the defined set of parameters comprises green coverage, color, density, and uniformity” as being indefinite for failing to particularly point out and distinctly claim the subject matter. Because how the processor in communication with the storage device, and the processor is constructed and arranged to analyze a defined set of parameters in a digital image, and wherein the defined set of parameters comprises green coverage, color, density, and uniformity; there omitted to provide any structure and step to make the defined set of parameters comprises green coverage, color, density, and uniformity. The processor in communication with the storage device itself which unable to make the defined set of parameters comprises green coverage, color, density, and uniformity.
Claim indefinite for failing to particularly point out and distinctly to provide the structure of claim as descried in the original specification (See par [029-083]). Claim undefined how the turfgrass analyzing system to provide of perform and the structure of claim. Therefore, claim 1 is rejected under 
Claim 7, the claim recited “a method for digital image analysis comprising: obtaining a digital image of turfgrass via an imaging device; receiving by a storage device the digital image…determine a defined set of parameters”) as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claim indefinite for failing to particularly point out and distinctly to provide the structure of claim as descried in the original specification (See par [029-083]). Claim undefined how the turfgrass analyzing system to provide of perform and the structure of claim. Therefore, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. the processor in communication with the storage device, wherein the processor is constructed and arranged to analyze a defined set of parameters in a digital image, and wherein the defined set of parameters comprises green coverage, color, density, and uniformity” as being indefinite for failing to particularly point out and distinctly claim the subject matter. Because how the processor in communication with the storage device, and the processor is constructed and arranged to analyze a defined set of parameters in a digital image, and wherein the defined set of parameters comprises green coverage, color, density, and uniformity; there omitted to provide any structure and step to make the defined set of parameters comprises green coverage, color, density, and uniformity. The processor in communication with the storage device itself which unable to make the defined set of parameters comprises green coverage, color, density, and uniformity.

Claim 14, the claim recited “a computing device comprising: a storage device; a processor; and a display…the processor displays the digital image and turfgrass quality on the display” as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claim indefinite for failing to the processor in communication with the storage device, wherein the processor is constructed and arranged to analyze a defined set of parameters in a digital image, and wherein the defined set of parameters comprises green coverage, color, density, and uniformity” as being indefinite for failing to particularly point out and distinctly claim the subject matter. Because how the processor in communication with the storage device, and the processor is constructed and arranged to analyze a defined set of parameters in a digital image, and wherein the defined set of parameters comprises green coverage, color, density, and uniformity; there omitted to provide any structure and step to make the defined set of parameters comprises green coverage, color, density, and uniformity. The processor in communication with the storage device itself which unable to make the defined set of parameters comprises green coverage, color, density, and uniformity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Mowry (US Pub No. 2017/0208248).
Claim 1, Mowry discloses a turfgrass (See Fig. 16, a turfgrass is an object) analyzing system comprising (See Abstract “disclosed  an apparatus and method is provided a digital image by modifying”): a storage device for storage of digital images, the processor in communication with the 
Claim 2, Mowry further discloses the system of claim 1, wherein the storage device contains images of turfgrass (par [0056, 0060]).
Claim 3, Mowry further discloses the system of claim 2, wherein threshold values can be set to remove pixels from the images of turfgrass (par [0123-0124, 0342] “configuration pixel placement within the overall image that corresponding to a pixel”). 
Claim 4, Mowry further discloses the system of claim 2, wherein the image of turfgrass contains a frame (par [0059-0060]). 
Claim 5, Mowry further discloses the system of claim 2, further comprising a database, wherein the system is constructed and arranged to execute machine learning on data stored in the database (par [0329]). 
Claim 6, Mowry further discloses the system of claim 5, wherein overall turfgrass quality is determined from a weighted average of the defined set of parameters (par [0082, 0100-0101, 0121, 0314, 0320]).
Claim 7, the claim is rejected for the same reasons as set forth in claim 1.
Claim 8, Mowry further discloses the method of claim 7, further comprising scaling the digital image, and wherein the defined set of parameters includes green coverage, color, density, and uniformity (par [0082, 0100-0101, 0121, 0314, 0320]).
Claim 9, Mowry further discloses the method of claim 8, further comprising determining overall quality from the defined set of parameters (par [0101, 0121, 0314, 0320]).

Claim 11, 18, Mowry further discloses the method of claim 7, wherein color is determined by calculating the average DGCI value for the image (par [0048, 0050, 0059-0060, 0088] “for example that will result in final images indistinguishable from a system that may have been exposing 24 of such 11 perf horizontal image per second, as the color and image attributes of film emulsion are further provided to final images, (such as the filmic color response versus the color response found within the electronic captures”). 
Claim 12, 19, Mowry further discloses the method of claim 7, wherein density is determined by calculating the number of shadows in the digital image (par [0082-0083]).
Claim 13, 20, Mowry further discloses the method of claim 7, wherein uniformity is determined by: a. scaling the digital image; b. grouping areas of similar color in the scaled image; and c. comparing the areas of similar color to the digital image. 
Claim 14, Mowry discloses a computing device comprising: a. a storage device; b. a processor; and c. a display (par [0282-0284]), wherein a. the processor retrieves a digital image from the storage device  images (par [0043, 0056, 0060, 0077, 0239] “ a storage device for storage of digital images, for example digital or electronic device”), b. the processor is configured to calculate turfgrass quality from the digital image (par [0043, 0060, 0068]), and c. the processor displays the digital image and turfgrass quality on the display (par [0048, 0050, 0059-0060, 0088] “for example that will result in final images indistinguishable from a system that may have been exposing 24 of such 11 perf horizontal image per second, as the color and image attributes of film emulsion are further provided to final images, (such as the filmic color response versus the color response found within the electronic captures”). 

Claim 16, Mowry further discloses the device of claim 14, wherein turfgrass quality is determined by a weighted average of measurements of green coverage, color, density, and uniformity (par [0082, 0100-0101, 0121, 0314, 0320]).
Claim 17, Mowry further discloses the device of claim 16, wherein coverage is determined by a. setting a set of threshold values; b. removing pixels outside of the set of threshold values; and b. determining the number of green pixels relative to the total number (See par [0078, 0118 , 0123-0124, 0342]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC H DOAN/Primary Examiner, Art Unit 2646